                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
TRACE STAFFING SOLUTIONS,            )
LLC; and CEP TRANSITION CO.,         )
LLC,                                 )
                                     )
      Plaintiffs/Counter-Defendants, )
                                     )
v.                                   )             CV417-083
                                      )
MANUFACTURERS ALLIANCE              )
INS. CO.; PENNSYLVANIA               )
MANUFACTURERS’ ASSOC. INS.          )
CO.; and ZURICH AMERICAN INS.       )
CO.,                                )
                                    )
      Defendants/Counter-Claimants. )

                                    ORDER

      Career Employment Professionals, Inc.,1 sought and obtained

workers’ compensation policies from Pennsylvania Manufacturers’

Association Insurance Company (“PMAIC”) for policy years 2013 and

2014. Doc. 20 (Amended Compl.) at ¶ 11. Plaintiffs then received a

workers compensation policy from Zurich American Insurance Company

(“Zurich”) covering policy year 2015. Id. at ¶ 17. Plaintiffs contend that

1
   Prior to filing this suit, Career Employment Professionals underwent a series of
commercial conversions until it became Trace Staffing Solutions, LLC (“Trace”). A
new company (CEP Transition Company, LLC (“CEP”)) was created by the parent
company to inherit “certain assets and liability, expressly including claims by and
against defendants” PMAIC and Manufacturers Alliance Insurance Company
(“MAIC”). Suit was brought in both entities’ names.
PMAIC and MAIC (collectively “PMA”) and Zurich have “mishandled

claims, causing Trace or CEP to pay excessive amounts . . . for

deductibles and retrospective premiums.”      Id. at ¶¶ 15 & 20.     As a

result, PMA has demanded $336,227.60 and Zurich has demanded

$571,714 (plus $22,915.55 in interest, accruing daily). Id. at ¶¶ 23 &

24.   Disputing that they owe anything on defendants’ mishandled

claims, plaintiffs have sued for breach of contract, breach of fiduciary

duty, injunctive relief, and attorneys’ fees, id. at 25-59, with defendants

filing counterclaims. Docs. 26, 27, 32 & 33. The parties’ cross-motions

to compel are pending before the Court. Docs. 45 & 53.

  A. MAIC’s Motion to Compel

      MAIC sought discovery on plaintiffs’ corporate structure and

maneuvers, particularly the nature of “the transfer of rights and

liabilities associated with the PMA policies” that “were transferred to

[CEP,] a newly-created company that appears to have been created

merely as a corporate vehicle for claims at issue in this litigation.”

Doc. 45-1 at 4.    In lieu of elucidating the corporate restructuring




                                    2
occurring in the background of litigation, 2 plaintiffs proposed placing

into an escrow account sufficient funds to assuage any “concern[s] about

the collectability of any judgment.” Id. at 5 (citing doc. 45, Exh. D).

Efforts to create such an escrow account proved futile, however, as both

sides failed to reach a compromise about the terms of the escrow

account. Id., Exhs. E, F, G, H & I. So MAIC now seeks full responses to

its original discovery requests, to suss out precisely which entity has

the rights and obligations to the contract it originally held with Career

Employment Professionals, Inc.

      Arguing that plaintiffs’ corporate structure and transfers of

obligations/rights are relevant to their defenses and counterclaims,

MAIC seeks documents “reflecting, memorializing or otherwise relating

to the past and present ownership” of both Trace and CEP, including

those documents “relating to transfers of ownership interest[s].”

Doc. 45-1 at 9; id. at 13 (seeking interrogatory responses regarding the

same transactions). Plaintiffs generally objected to the requests on the

basis of relevance and “proportionality” and referred defendants to the



2
   Defendants note that three different configurations of entities have been named as
plaintiffs on the three filed complaints.
                                         3
Secretary of State’s office, apparently to sniff out the answers for

themselves, and to the Second Amended Complaint, which represents

that all liability/rights to the contract between Career Employment

Professionals, Inc. and PMA has been assigned to CEP.          Id.    MAIC

argues that “find it yourself” and “just trust us” are legally insufficient

responses -- not an entirely unreasonable position.         But plaintiffs

attached the assignments to the operative Complaint (doc. 49 at 4-5

(citing doc. 20-1 at 4-11, 12-14 & 15-20)), and have since provided the

purchase agreement by which Trace was sold to another company, with

those rights specifically carved out (doc. 49 at 11) -- meaning,

defendants have had the information they seek (i.e., whether CEP has

been assigned all rights to the PMA contracts) since the Second

Amended Complaint was filed. It is not clear precisely what further

relevant documents      and information     are   necessary   to     address

defendants’ outstanding requests.

     At bottom, defendants worry that they may be unable to collect a

judgment against an “empty shell [created] to insulate Trace and

related entities” from their counterclaim.     Doc. 45-1 at 12; see also

doc. 52 at 2-3 (noting the suspect timeline between demanding payment

                                    4
from plaintiffs’ predecessors for the outstanding balance and the

creation of the new entity, as “less than five (5) months after PMA

sought to collect the amount owed by Trace, and Trace refused to pay

that balance, Trace siphoned off its liabilities to PMA and transferred

them to a new entity -- CEP.”); doc. 54 at 10 (arguing discovery is

“essential” “as it relates to plaintiffs’ actions in siphoning-off claims at-

issue in this litigation and vesting them in a potentially underfunded

newly-formed ‘litigation’ entity, CEP.”).    Any allegations of transfers

specifically to avoid liabilities, of course, would be subject to another

suit.     See generally Georgia Uniform Fraudulent Transfers Act,

O.C.G.A. § 18-2-70 et seq.        And defendants’ ongoing speculation

regarding whether the proper entities -- the ones that actually hold

rights/obligations under the Worker’s Compensation contract with PMA

-- are named in the Complaint and the Counterclaim does not license

their unlimited plumbing of plaintiffs’ financial records.

        Moreover, a party’s financial solvency is generally not relevant

pre-judgment. See Fed. R. Civ. P. 69(a)(2) (providing for post-judgment

discovery); see, e.g., Liberty Ins. Corp. v. Southwest Traders, Inc., 2013

WL 12150335 at *2 (C.D. Cal. Aug. 27, 2013) (“whether Southwest can

                                     5
afford to pay, Southwest’s general financial condition, [etc.] are simply

not relevant to whether Southwest owes under the Worker’s

Compensation policy and, if so, how much.”). Defendants’ discovery is

keyed to figuring out who can pay what they contend they are owed,

seeking to troll through plaintiffs’ organization history, ownership,

management, transactions, and assets for the past five years. Such a

search is premature and unnecessary to the dispute at hand: whether

the Worker’s Compensation insurance premiums were calculated

correctly to begin with and whether additional payments are owed. See

doc. 20 (Amended Complaint); docs. 26, 27, 32 & 33 (Counterclaims).

     Plaintiffs have sufficiently answered defendants’ concerns about

whether the right parties are named in the Complaint and

Counterclaim. Any further discovery appears relevant only to plaintiffs’

financial condition and is properly the subject only of post-judgment

discovery. Defendants’ motion to compel further responses (doc. 45) is

DENIED, as is its motion for costs and attorney’s fees in bringing the

motion.

  B. Plaintiffs’ Motion to Compel, Motion for Protective Order,
     and Motion for Modification of the Scheduling Order

     Plaintiffs first complain that defendants have failed to answer
                                   6
interrogatories   under   oath    and     refused   to   produce    responsive

documents and appropriate witnesses.          Doc. 53 at 3.        Defendants,

however, represent that they have produced verified interrogatories,

doc. 54 at 18 & doc. 55 at 2, mooting that dispute entirely. Plaintiffs’

statement that they have been “prejudiced” by the delay in producing

signed verifications (doc. 57 at 9-10) is insufficient to warrant the

imposition of sanctions. The Court does not per se impose sanctions for

a delayed response, particularly where, as here, plaintiffs have offered

no argument about why such sanctions are necessary to render them

whole. See doc. 57 at 10. Zurich, too, represents that it has produced

all responsive documents to plaintiffs (doc. 55 at 3) -- a contention which

plaintiff does not dispute.      That dispute, too, is a dead issue that

certainly did not warrant the Court’s attention.

     Plaintiffs further protest that defendants have unreasonably

demanded that plaintiffs produce witnesses on a wide swath of

completely irrelevant topics for a minimum of 6 days, completely

disproportionate to the needs of the case. Doc. 53 at 8.      Pam Cole, the

former principal of Career Employment Professionals, Inc., and the

current manager of CEP, has been designated as the Fed. R. Civ. P.

                                      7
30(b)(6) witness for both Trace and CEP. Defendants want to depose

her as both an individual and a Rule 30(b)(6) witness, and demand that

plaintiffs commit to producing Ms. Cole for at least three and possibly

“six, or more, days of deposition.” Doc. 54 at 17; see also doc. 55 at 8-9.

The Federal Rules, of course, provide that if there is a need to continue

a deposition into a second day, the deposition may exceed the

anticipated single-day, seven-hour limit. Fed. R. Civ. P. 30(d)(1); 2000

Advisory Committee Note. And plaintiffs agree that, if the depositions

take that long, they will certainly produce Ms. Cole (or their other

witnesses) for a second day of questioning. Doc. 57 at 3; doc. 53-2 at 6 &

8-9).

        This is a puzzling dispute: plaintiffs will produce their witnesses,

but only as long as defendants require to question them? The matter

resolves itself. The Court trusts that counsel will be efficient, direct,

and prudent in questioning those witnesses, so that no one’s time is

wasted retreading the same ground.         If depositions do slide into an

additional day, the Court is confident that counsel can handle

scheduling those further days as they prove necessary, and move

through any hypothetical extra day(s) as efficiently as possible. The

                                      8
Court simply will not order that Ms. Cole’s (or any other witness’s)

deposition be fixed to a certain amount of time, ex ante. To the extent

that defendants also seek to depose Ms. Cole on plaintiffs’ financial

health, as discussed above, such discovery is premature and irrelevant

at this stage of litigation. Counsel are expected to recognize this in

conducting their depositions of Ms. Cole either as a Rule 30(b)(6)

designee or as an individual.

     Finally, plaintiffs imply that defendants ginned up the deposition-

duration dispute as pretext for refusing to produce their own Rule

30(b)(6) witnesses. Doc. 57 at 5. Defendants, however, represent that

they are indeed willing to produce witnesses to testify to the categories

identified by plaintiffs, but because multiple witnesses in multiple

locations are necessary they require some flexibility in scheduling those

depositions. Doc. 54 at 6-7; doc. 55 at 6-7. The Court again fails to

apprehend what the dispute is all about, despite reviewing dozens of

pages and exhibits recapitulating counsels’ email exchanges and

proposed dates. The Court has better things to do with its limited time

than serve as an arbiter of calendaring conflicts between counsel.

Plaintiffs’ motion to compel and motion for a protective order (doc. 53)

                                   9
are DENIED, as is their motion for costs and attorney’s fees. 3 Their

motion to amend the Scheduling Order is, however, GRANTED, to

accommodate the further discovery that must take place.

    C. Conclusion

      The parties are clearly willing to move forward with discovery and

are able to propose, discuss, and agree upon dates for depositions.

Because more time is needed to complete discovery, the parties are

ORDERED to meet and confer in good faith both to schedule any

outstanding depositions and to agree upon a joint Amended Scheduling

Order within 14 days of service of this Order. 4 The parties shall file



3
     Defendants also dispute that plaintiffs can use their experts as Rule 30(b)(6)
representatives (doc. 54 at 9), but given that no such deposition notices have yet been
served (id. at 10; doc. 53 at 8 (admitting that the dispute centers around defendants’
proposed list of deposition topics)), that matter is not ripe. The Court notes,
however, that nothing in the Federal Rules precludes plaintiffs from designating a
retained expert as their witness. Fed. R. Civ. P. 30(b)(6) (providing that an
“organization must designate one or more officers, directors, or managing agents, or
designate other persons who consent to testify on its behalf”). Defendants may be
unconvinced that, because plaintiffs’ own employees merely suspected “something
was wrong” with the Workers’ Compensation claims and “relie[d] on experts to
determine the true nature and extent of the problem” (doc. 57 at 7; doc. 53 at 9-10
(arguing that defendants “abuse Rule 30(b)(6) by demanding that one or more
internal plaintiff witnesses acquire the knowledge of experts”)), plaintiffs’ experts
must be deposed instead. But defendants’ skepticism does not confer upon them the
right to select plaintiffs’ Rule 30(b)(6) designee, and they have not cited to this Court
any law proscribing plaintiffs’ ability to so designate their experts. See doc. 54 at 11-
15. If plaintiffs’ designees are unprepared to testify to the topics noticed in yet
unserved subpoenas, defendants may file an appropriate motion at that time.
4
    Requiring meaningful consultation can lead to informal resolution and thus
                                      10
their joint request to amend the Scheduling Order within 21 days of

service of this Order.

      In summary, MAIC’s motion to compel (doc. 45) is DENIED, and

plaintiffs’ motion (doc. 53) is DENIED as to their requests to compel

and for a protective order, and GRANTED as to their request to amend

the Scheduling Order.

      SO ORDERED, this 17th              day of October, 2018.




conservation of court resources. Avera v. United Airlines, Inc., 465 F. App’x 855,
858-59 (11th Cir. 2012) (magistrate judge did not abuse his discretion in denying,
without prejudice, plaintiff’s motion to compel discovery where plaintiff had not
sought to resolve his discovery dispute with defendant before filing the motion); Jo
Ann Howard & Associates, P.C. v. Cassity, 2012 WL 1247271, at *8 (E.D. Mo. Apr. 13,
2012) (rejecting compulsion request in part because “the failure of the parties to
communicate materially impeded their resolution of this matter.”) (emphasis added).
                                        11
